DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 05/28/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. No copy of foreign patent citation number 1, JPH03112534 A, has been provided. Applicant contends, "Pursuant to 37 CFR $1.98(d) [MPEP 609], copies of the cited foreign Patent Documents as well as copies of the Non Patent Publications were previously provided to the U.S.P.T.O. in the parent Application, sn. XXX, filed XXX, and therefore no additional copies are required" (pg. 3). However, no copy of the above-noted foreign patent document has been provided in any parent application. The IDS has been placed in the application file, but all the information referred to therein has not been considered. 

Claim Objections
Claim(s) 9 is/are objected to because of the following informalities: abbreviations and/or acronyms (e.g., MEMS) should be defined at least at their first occurrence in the claims
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 6-7 and 9-18 is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6 and claims dependent thereon, the limitation "the transition region and the plurality of arms define a first curved region therebetween, and the plurality of arms define a second curved region opposite the first curved region" is indefinite. It is unclear if the limitation is intended to indicate the plurality of arms in combination or collectively defines a curved region between the transition region and arms, defines a second curved region, etc., or that each of the plurality of arms defines a respective first and second curved region. 
Regarding claim 9 and claims dependent thereon, like claim 6 above, the limitation "the plurality of expandable arms including a length and defining a planar region extending at least partially along the length" is indefinite. It is unclear if the limitation is intended to indicate the plurality of arms in combination have a length and define a planar region…, or that each of the plurality of arms defines a length and defines a planar region extending at least partially along the length. The limitations of some claims dependent on claim 9, e.g., claims 13 and 14, are similarly indefinite. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 17 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The limitations of claim 17 are recited in parent claim 9. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102 and/or 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,340,288 B1 (Karicherla) in view of US 2014/0213916 A1 (Doan).
Regarding claim 1, Karicherla teaches/suggests a pressure sensitive device comprising: 
a body (lead body) including a proximal portion and a distal portion opposite the proximal portion (e.g., Fig. 12, wherein the distal portion includes sensor S1 and tines 1204, and proximal portion includes tines 1206), the distal portion being made of a shape memory material (e.g., col. 21, lines 40-48); 
a flexible diaphragm at least partially surrounding the body and defining a fluid chamber between the flexible diaphragm and the distal portion of the body (Fig. 12, pressure sensor S1; col. 
a non-compressible fluid disposed within the flexible diaphragm and exhibiting a hydraulic pressure in communication with the flexible diaphragm (col. 25, lines 14-19, where case interior may be filled with a biocompatible fluid or gel; col. 16, lines 27-34). 
Karicherla does not expressly teach the shape memory material is a shape memory alloy. 
Doan teaches/suggests a pressure sensitive device comprising a distal portion being made of a shape memory alloy (¶ [0066] anchoring elements formed from memory materials, such as NITINOL).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Karicherla with the distal portion (e.g., tines, attachment structure, etc. thereof) being made of a shape memory material as taught/suggested by Doan as a simple substitution of one known, suitable material for facilitating reversible elastic deformation of the tines/attachment structures of the distal portion for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 2, Karicherla as modified teaches/suggests the limitations of claim 1, as discussed above, and further discloses at least one embodiment wherein the non-compressible fluid is fluidly coupled to a pressure measuring system remote from the body (e.g., Fig. 7, wherein the pressure sensor may be located in a, e.g., stimulation, device 100), the pressure measuring system being configured to measure the hydraulic pressure exerted by a force on the flexible diaphragm (col. 16, lines 52-56), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted device of Karicherla (e.g., of Fig. 12) with the non-compressible fluid being fluidly coupled to a pressure measuring 
Regarding claim 3, Karicherla as modified teaches/suggests the proximal portion and the distal portion of the body define an axis extending therethrough, and the distal portion of the body includes a plurality of arms extending therefrom (e.g., Fig. 12, wherein the distal portion includes the section of lead body having sensor S1 and tines 1204). 
Regarding claim 4, Karicherla as modified teaches/suggests the body includes a constrained configuration and an expanded configuration, the constrained configuration including the plurality of arms being parallel to the axis and the expanded configuration including the plurality of arms being disposed transverse with respect to the axis. While Karicherla discloses the constrained configuration is at least sufficiently parallel to the major axis to permit the plurality of arms to be maneuvered through an access site and the expanded configuration is at least sufficiently perpendicular to secure the body (e.g., col. 18, line 61 - col. 18, line 14), Karicherla does not expressly disclose the constrained and expanded configurations are necessarily exactly parallel or perpendicular to the major axis, respectively, if this is the intended scope of the above-noted limitations. However, Karicherla does illustrate other attachment means embodiments which are illustrated as perpendicular (e.g., Fig. 6). Additionally, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the device of Karicherla with the constrained and expanded configurations being parallel or perpendicular to the major axis, respectively, because Applicant has not disclosed that this limitation provides an advantage, is used for a particular purpose, or solves a stated problem. As 
Regarding claim 5, Karicherla as modified teaches/suggests the body includes a transition region having the plurality of arms extending therefrom (e.g., Fig. 12, region of tines 1204, or region just proximal thereto).
Regarding claims 6-7, Karicherla as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach the transition region and the plurality of arms define a first curved region therebetween, and the plurality of arms define a second curved region opposite the first curved region, wherein the plurality of arms each define a length and an aperture extending along the length. 
Doan teaches/suggests a body comprising a transition region having a plurality of arms extending therefrom, wherein the plurality of arms each define a length and an aperture extending along the length (¶ [0066] where the anchoring elements may comprise a wire loop or lobe; Fig. 5, wire frame forming a loop, wherein the inside of the loop is the aperture), and wherein the transition region and the plurality of arms define a first curved region therebetween, and the plurality of arms define a second curved region opposite the first curved region (¶ [0072] wherein each anchoring element may have a curvature along its length). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Karicherla with the transition region and the plurality of arms defining a first curved region therebetween, the plurality of arms defining a 
Regarding claim 8, Karicherla as modified teaches/suggests the flexible diaphragm is an elastomeric balloon (col. 16, lines 35-38, silicone rubber or polyurethane diaphragm) and the non-compressible fluid is a silicone (col. 16, lines 27-34, silicone oil or gel).

Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Karicherla.
Regarding claim 19, Karicherla teaches and/or suggests a pressure sensitive device for communicating a hydraulic pressure within a blood vessel to an outside of the blood vessel (e.g., col. 32, lines 63-66), the pressure sensitive device comprising: 
a body (lead body) including:
a proximal portion and a distal portion opposite the proximal portion, the proximal portion and the distal portion defining a major axis extending therethrough (e.g., Fig. 12, wherein the distal portion includes sensor S1 and tines 1204, and proximal portion includes tines 1206);
a plurality of arms extending from the distal portion of the body (Fig. 12, tines 1204); 
a constrained configuration including the plurality of arms being parallel to the major axis (col. 21, lines 40-48, non-extended position); and

While Karicherla discloses the constrained configuration is at least sufficiently parallel to the major axis to permit the plurality of arms to be maneuvered through an access site and the expanded configuration is at least sufficiently perpendicular to secure the body (e.g., col. 18, line 61 - col. 18, line 14), Karicherla does not expressly disclose the constrained and expanded configurations are necessarily exactly parallel or perpendicular to the major axis, respectively, if this is the intended scope of the above-noted limitations. However, Karicherla does illustrate other attachment means embodiments which are illustrated as perpendicular (e.g., Fig. 6). Additionally, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the device of Karicherla with the constrained and expanded configurations being parallel or perpendicular to the major axis, respectively, because Applicant has not disclosed that this limitation provides an advantage, is used for a particular purpose, or solves a stated problem. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the substantially parallel constrained configuration and substantially perpendicular expanded configuration of Karicherla because either arrangement facilitates implantation at a desired location and enables securing a sensor at said location.
Regarding claim 20, Karicherla/Karicherla as modified teaches/suggests the body is configured to be at least partially inserted within a blood vessel wall (e.g., col. 32, lines 63-66) and includes a transduction balloon surrounding at least a portion of the body (Fig. 12, pressure sensor S1; col. 24, line 47 - col. 25, line 4, where a distal pressure sensor may include a flexible diaphragm at a distal end and said diaphragm surrounds at least a seat of the body), the transduction balloon 

Allowable Subject Matter
Claim(s) 9-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, set forth in this Office action.
The most relevant of the prior art of record, Karicherla, teaches/suggests a tubular body having a transition region including a plurality of expandable arms extending therefrom, each of the plurality of expandable arms including a length and defining a planar region extending at least partially along the length (see discussion of claims 1 and 19 above, e.g., Fig. 12, substantially straight/planar tines); a diaphragm defining a fluid chamber between the diaphragm and the tubular body; a non-compressible fluid disposed within the fluid chamber and configured to exhibit a hydraulic pressure on the diaphragm; and a housing remote from and in communication with the pressure sensitive device, the housing including a pressure measuring system disposed therein, and the pressure measuring system configured to be in communication with the hydraulic pressure exhibited by the non-compressible fluid (see discussion of rejected claims above). Karicherla further discloses at least one embodiment wherein at least a portion of an expandable arm may itself act as or define a diaphragm for pressure sensing (see, e.g., discussion of Fig. 15), but does not teach/suggest a device comprising, in combination with the remaining recited components, a diaphragm surrounding the plurality of expandable arms, the diaphragm defining a fluid chamber between the diaphragm and the tubular body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791